DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 4, 6, 13, 20, 24, 26-29, 32, 34, 36, and 48-49 are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 4, 13, 26-27, 32, and 48 are amended.  Claims 2-3, 5, 7-12, 14-19, 21-23, 25, 30-31, 33, 35, 37-47, and 50-64 are cancelled.

Response to Amendment
	The amendments filed on 25 Oct. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 27-29, 34, and 48 under 35 USC 103 as being unpatentable over Larsen et al. (US 2019/0177345 A1; published 13 Jun. 2019) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-4, 6, 20, 24, 26-32, 34 and 48 under 35 USC 103 as being unpatentable over Larsen et al. (US 2019/0177345 A1; published 13 Jun. 2019), in view of Kruper et al. (WO 93/21963 A2; published 11 Nov. 1993) and Chappell et al. (Nucl. Med. Biol.; published 2000) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-4, 6, 8, 13, 20, 24, 26-32, 34, 36, and 48-49 under 35 USC 103 as being unpatentable over Larsen et al. (US 2019/0177345 A1; published 13 Jun. 2019), in view of Kruper et al. (WO 93/21963 A2; published 11 Nov. 1993) and Burak et al. (US 11,191,854 B2; provisional filed on 7 May 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 27-29, 34, and 48 under 35 USC 103 as being unpatentable over Chappell et al. (Nucl. Med. Biol.; published 2000) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-4, 6, 20, 24, 26-32, 34, and 48 under 35 USC 103 as being unpatentable over Chappell et al. (Nuc. Med. Biol.; published 2000), in view of Kruper et al. (WO 93/21963 A2; published 11 Nov. 1993) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-4, 6, 8, 13, 20, 24, 26-32, 34, 36, and 48-49 under 35 USC 103 as being unpatentable over Chappell et al. (Nucl. Med. Biol.; published 2000), in view of Kruper et al. (WO 93/21963 A2; published 11 Nov. 1993), in further view of Burak et al. (US 11,191,854 B2; provisional filed 5 May 2017) is withdrawn.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 6, 20, 24, 26-29, 32, 34 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2019/0177345 A1; published 13 Jun. 2019), in view of Kruper et al. (WO 93/21963 A2; published 11 Nov. 1993) and Chappell et al. (Nucl. Med. Biol.; published 2000).

Larsen et al. teach novel lead and thorium compounds (see title).  Larsen et al. teach PSMA inhibitors have interesting properties as carriers for radionuclides and therapy (see [0202].  Larsen et al. teach 212Pb urea derivatives (see [0203]).  Larsen et al. claims conjugates of formula 
    PNG
    media_image1.png
    263
    860
    media_image1.png
    Greyscale
 wherein X is NH2 or OH optionally wherein the compound is complexed with a divalent metal such as 212Pb, etc and Larsen et al. claim methods of treating malignant or non-malignant disease comprising administration of the compounds (see claims 1-16).  These compounds read in part on compounds of instant formula Ia wherein Ra=H, R6-R12=H, R5=-L-X, L=hydrophobic linking group that includes heteroatom substitution in the aliphatic chain or mixture of hydrophobic and hydrophilic entities, and X=peptide (Lys-Urea-Glu) or small molecule.  
Larsen et al. teach that the lead-212 labeling was performed at room temperature or 37oC with p-SCN-Bn-TCMC-PSMA ligand 1. Typical radiolabeling yields were in the range of 90-100%.  The reaction mixture was incubated on a shaker for 15-30 min (method of performing a chelation reaction comprising contacting a divalent metal (radionuclide) with a compound of formula Ia; contacting occurs below 40oC; chelation reaction proceeds in >95% labeling in less than 2 h) (see [0229]).
Larsen et al. teach positron emission tomography (method of diagnosis of a disease in a patient comprising administering a chelated composition to a patient) compatible radionuclides like 68Ga (see [0226]).  Larsen et al. teach diagnosis and therapy (see [0202]).
  Larsen et al. teach comparative therapy experiment with 212Pb-p-SCN-Bn-TCMC-PSMA ligand 1.  Mice received 212Pb-p-SCN-Bn-TCMC-PSMA ligand 1.  The data indicate strong tumor growth delay with 212Pb-p-SCN-Bn-TCMC-PSMA ligand 1 (method of treating a cancer disease in a patient comprising administering a chelated composition to a patient (see [0271]-[0273]).  Larsen et al. teach that the product may be administered intravenously (administered parenterally) (see [0106]).  Larsen et al. teach cancers such as breast and prostate cancers (see [0020]).
	 Larsen et al. do not expressly teach a compound of instant formulas Ia and Ib comprising the trans C(O)NH2 and C(O)OH configuration.  Larsen et al. do not teach administering the chelated composition to a patient within 2 h of the chelated composition being chelated.  Larsen et al. do not teach a method of diagnosing a disease in a patient comprising performing a chelation reaction comprising contacting a divalent metal with a compound of formula Ia.
	Kruper et al. teach carboxamide modified polyamine chelators and radioactive complexes and conjugates (see title).  Kruper et al. teach that metal which can form complexes with bifunctional chelating agents include 212Pb (see pg. 4).  Kruper et al. disclose chelators 10a 
    PNG
    media_image2.png
    222
    321
    media_image2.png
    Greyscale
 and 10b 
    PNG
    media_image3.png
    194
    324
    media_image3.png
    Greyscale
 (see pg. 12).
Chappell et al. teach the synthesis, characterization, and evaluation of novel bifunctional chelating agent for lead isotopes 203Pb and 212Pb (see title).  Chappell et al. teach that 203Pb has application in RII, with a γ-emission that is ideal for SPECT, whereas 212Pb is a source of highly toxic α-particles.  TCMC was found to have many advantages over bifunctional DOTA (see abstract; introduction).  Chappell et al. disclose 203Pb-CC49-TCMC.  The reaction mixture was incubated at 37oC for 30 min (see pg. 96).  Chappell et al. teach that the novel BCA for radioisotopes of Pb(II), 4-NCS-Bz-TCMC, has been synthesized in good yield (see pg. 99).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Larsen et al. so that the chelating moiety comprises the trans C(O)NH2 and C(O)OH configuration as taught by Kruper et al. because it would have been expected to provide an equivalent chelating moiety suitable for complexing 212Pb and suitable for use in radiotherapy and/or diagnosis of PSMA expressing cancers.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Larsen et al. (method of treating cancer) by administering the chelated composition within 2 h of the chelated composition being chelated as taught by Larsen et al. because it would have been expected to provide a method of treating cancer in a patient advantageously using a high specific activity conjugate prepared shortly before treatment.  The time frame for administering  the radiotherapeutic composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at within 2 h of the chelated composition being chelated in order to at an optimal amount of (specific) radioactivity for radiotherapy) it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Larsen et al. by further substituting 212Pb with 203Pb and then administer that chelated compound to a subject for SPECT diagnosis as taught by Chappell et al. because it would have been expected to advantageously enable the diagnosis of cancer by SPECT.

Claim(s) 1, 4, 6, 13, 20, 24, 26-29, 32, 34, 36, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2019/0177345 A1; published 13 Jun. 2019), in view of Kruper et al. (WO 93/21963 A2; published 11 Nov. 1993) and Chappell et al. (Nucl. Med. Biol.; published 2000), in further view of Burak et al. (US 11,191,854 B2; provisional filed on 7 May 2017).

	Larsen et al. teach as discussed above.
	Larsen et al. do not teach a compound wherein L is a PEG, aliphatic or a polypeptide.  Larsen et al. do not teach a method further comprising administering an anticancer composition.
	Kruper et al. teach as discussed above.
	Chappell et al. teach as discussed above.
	Burak et al. teach pharmacokinetic enhancement of bifunctional chelates and used thereof (see title).  Burak et al. teach mini-PEG linkers such as 
    PNG
    media_image4.png
    199
    426
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    255
    553
    media_image5.png
    Greyscale
 (see Figs. 2-3, col. 4; col 23).  Burak et al. teach DOTAM (see col. 1).  Burak et al. teach 212Pb (see col. 29).  Burak et al. teach prostate Burak et al. teach that when the compounds of the invention are administered in combination therapies with other agents, they may be administered sequentially or concurrently to an individual (see col. 32).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the Larsen et al. by further substituting the -linker-SCNBz- with -miniPEG- or -aminoalkyl- as taught by Burak et al. because it would have been expected to pharmacokinetic enhancement of conjugate.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Larsen et al. by further administering an anti-cancer composition as taught by Burak et al. because it would have been expected to advantageously enable combination therapy.


Applicants Arguments
	Applicants assert that Larsen does not teach or suggest Applicants claimed compounds.  The addition of the general teachings of Kruper of caboxamide modified polyamine chelators, radioactive complexes and conjugates and Chappell’s general teachings of synthesis, characterization, and evaluation of bifunctional chelating agent for lead isotopes fail to provide the teachings missing from Larsen.  Burak’s general teachings of pharmacokinetic enhancement of bifunctional chelates fail to provide the teachings missing from Larsen.

Applicant's arguments filed 25 Oct. 2022 have been fully considered but they are not persuasive.  At claims 1-16, Larsen teaches compounds of formula 
    PNG
    media_image6.png
    190
    595
    media_image6.png
    Greyscale
 wherein X is NH2 or OH optionally wherein the compound is complexed with a divalent metal such as 212Pb, etc and Larsen claims methods of treating malignant or non-malignant disease comprising administration of the compounds.  The above compounds in Larsen read in part on compounds of instant formula Ia 
    PNG
    media_image7.png
    271
    322
    media_image7.png
    Greyscale
 wherein Ra=H, R6-R12=H, R5=-L-X, L=hydrophobic linking group that includes heteroatom substitution in the aliphatic chain or mixture of hydrophobic and hydrophilic entities, and X=peptide (Lys-Urea-Glu) or small molecule.  The compounds in Larsen differ from for example the compounds of instant claim 1 by not comprising the claimed trans C(O)NH2 and C(O)OH configuration.  However, Kruper teaches and exemplifies the claimed trans C(O)NH2 and C(O)OH and Kruper teaches forming complexes with 212Pb.  Consequently, a person of ordinary skill in the art would have readily envisaged the claimed trans C(O)NH2 and C(O)OH configuration from the teachings of Kruper.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the conjugates in Larsen so that the chelating moiety comprises the trans C(O)NH2 and C(O)OH configuration as taught by Kruper et al. because it would have been expected to provide an equivalent chelating moiety suitable for complexing 212Pb and suitable for use in radiotherapy and/or diagnosis of PSMA expressing cancers.  


Claim(s) 1, 4, 6, 13, 20, 24, 26-29, 32, 34, 36, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tworowska et al. (US 2019/0336623 A1; provisional filed on 12 Jan. 2017), in view of Kruper et al. (WO 93/21963 A2; published 11 Nov. 1993), in further view of Burak et al. (US 11,191,854 B2; provisional filed on 7 May 2017).

	Tworowska et a. teach the treatment of cancer cells overexpressing somatostatin receptors using octreotide derivatives chelated to radioisotopes (see title).  Tworowska et al. teach dotamtoc, tcmctate (see pg. 5), 212Pb-dotamtoc and 203Pb-dotamtoc (see Figs. 6A-6C).  Tworowska et al. teach the chelator 
    PNG
    media_image8.png
    280
    479
    media_image8.png
    Greyscale
 (see [0090]), tcmc, and tcmc-monacid 
    PNG
    media_image9.png
    227
    367
    media_image9.png
    Greyscale
 (see [0021], [0199]).  Tworowska et al. teach that the cancer targeting moiety further includes a linker such as a PEG (see [0013], [0023], [0215], Fig. 1b).  Tworowska et al. that the temperature and duration heating may change based on the components of the kit.  When the chelator is DOTAM the mixture may be heated to room temperature for 15 min (see [0286]).  Tworowska et al. teach radioisotope binding to chelator. 203Pb-DOTAMATE and 203Pb-TCMCTATE are synthesized in high radiochemical yields (see [0240]-[0244]). Tworowska et al. teach SPECT-CT imaging (see [0343]-[0345]). Tworowska et al. teach administration of 212Pb-DOTAMTATE for future targeted alpha particle therapy (see [0344]).  Tworowska et al. teach parenteral administration (see [0188]).  Tworowska et al. teach combination therapy with adrucil (see [0333]).
Tworowska et al. do not teach a compound of instant formulas Ia and Ib comprising the trans C(O)NH2 and C(O)OH configuration and a linker L wherein the linker is a PEG or aminoalkyl.  Tworowska et al. do not teach administering the chelated composition to a patient within 2 h of the chelated composition being chelated.  Tworowska et al. do not teach a method of diagnosing a disease in a patient comprising performing a chelation reaction comprising contacting a divalent metal with a compound of formula Ia.  
	Kruper et al. teach as discussed above.
	Burak et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Tworowska et al. so that the chelating moiety comprises the trans C(O)NH2 and C(O)OH configuration as taught by Kruper et al.  and then optionally perform chelation reaction with a divalent metal such as 212Pb and 203Pb at about room temperature as taught by Tworowska et al.  because it would have been expected to provide an equivalent chelating moiety suitable for complexing 212Pb or 203Pb and suitable for use in radiotherapy and/or diagnosis of somatostatin overexpressing cancers.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Tworowska et al. by further incorporation -mini-PEG- or -aminoalkyl- linker as taught by Tworowska et al. and Burak et al. because it would have been expected to advantageously enable pharmaceutic enhancement.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Tworowska et al. by further administering the conjugate made obvious by Tworowska et al., Kruper et al., and Burak et al. to a patient within 2 h of the chelated composition being chelated as taught by Tworowska et al.. because it would have been expected to advantageously enable treatment or diagnosis using a conjugate comprising optimal (specific) radioactivity for diagnosis and/or therapy.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Tworowska et al. by further administering an anti-cancer composition as taught by Tworowska et al. and Burak et al. because it would have been expected to advantageously enable combination therapy.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Tworowska et al.  (method of diagnosing cancer in a patient in need thereof) by performing a chelation reaction comprising contacting 203Pb with chelator made obvious by Tworowska et al. and Kruper et al. and administering the chelated composition to the patient in need thereof as taught by Tworowska et al.  because it would have been expected to advantageously enable diagnosing cancer non-invasively by SPECT imaging.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618